 In the Matter of ALUMINUM COMPANY OF AMERICAandALUMINUMEMPLOYEE ASSOCIATIONIn the Matter of ALUMINUM COMPANY OF AMERICA AND ITS WHOLLY-OWNED SUBSIDIARY,CAROLINA ALUMINUM COMPANYandINTERNA-TIONALUNION,ALUMINUM WORKERS OF AMERICACasesNos. R-1020 and R-10931, respectvvelySUPPLEMENTAL DECISIONANDAMENDMENT TO FOURTH DIRECTION OF ELECTIONAugust 9, 1939On July 28, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Fourth Direc-tion of Election 1 in the above-entitled proceeding, the election to beheld within fifteen (15) days from the date of the Fourth Direction,under the direction and supervision of the Regional Director for theTenth Region.On August 3, 1939, the Aluminum Employees Association filed arequest for an extension of time for the holding of the election onthe ground that since various units of the National Guard leaveAlcoa, Tennessee, on August 6 and do not return until August 21,about 35 of its members belonging to these units would be deprivedof their vote unless the election is postponed.The Regional Direc-tor has recommended the granting of, an extension of fifteen (15)days for the holding of the election.The Board hereby grants thisrequest.The Aluminum Employees Association also filed a motion request-ing that it be placed on the ballot of the run-off election directed bythe Board on July 28.This motion is hereby overruled.The Board hereby amends the Fourth Direction of Election bystriking therefrom the words : "within fifteen (15) days from thedate of this Supplemental Decision and Fourth Direction of Elec-tion" and substitutitng therefor the words: "within thirty (30) days113 N. L.R. B. 79.14 N. L.R. B., No. 26.318 ALUMINUM COMPANY OF AMERICA319from the date of this Supplemental Decision and Fourth Directionof Election."MR. WILLIAM M. LEISERsoN took no part in the consideration ofthe above Supplemental Decisionand Amendmentto Fourth Direc-tion of Election.[SAME TITLE]SECOND AMENDMENT TO FOURTH DIRECTION OFELECTIONAugust 03, 1939On July 28, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Fourth Direc-tion of Election in the above-entitled proceeding.On August 9,1939, the Board issued a Supplemental Decision and Amendment toFourth Direction of Election.The Fourth Direction, as amended,provided that an election by secret ballot be conducted within thirty(30) days from the date of the Supplemental Decision and FourthDirection of Election.The Board, having been advised by the Regional Director that itwill be impossible to hold the election within the time limit provided,hereby amends its Fourth Direction of Election issued on July 28,1939, as amended on August 9, 1939, by striking therefrom the words"within thirty (30) days from the date of this Supplemental Decisionand Fourth Direction of Election" and substituting therefor thewords "within thirty-five (35) days from the date of this Supple-mental Decision and Fourth Direction of Election."MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Second Amendment to Fourth Direction of Election.14 N. L. R. B., No. 26a.[SAME TITLESUPPLEMENTAL DECISION AND ORDERAugust 09, 1939On July 28, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Fourth Direc-tion of Election in the above-entitled proceeding.The Supple-mental Decision overruled a protest of the Aluminum EmployeesAssociation, herein called the Association, against the previous run- 320DECISIONS OF - NATIONAL LABOR RELATIONS BOARDoff election, which protest was based on the ground that the em-ployees eligible to vote in that election should have included 269employees who were employed by the Company on the date of therun-off election but who were not on the pay roll of February 1,1938, the eligibility date adopted for that election.The FourthDirection provided that a run-off election be held within fifteen (15)days from the date of the Fourth Direction to determine whether ornot the employees comprising the appropriate unit desired to be rep-resented by the International Union, Aluminum Workers of Amer-ica, affiliatedwith the Committee for Industrial Organization, forthe purposes of collective bargaining.On August 3, 1939, the Asso-ciation filed objections to the Supplemental Decision and FourthDirection and made certain requests.On August 9, 1939, the Boardissued a Supplemental Decision and Amendment to the FourthDirection of Election, granting an extension of fifteen (15) days forthe holding of the election but denying the request of the Asso-ciation for a place on the ballot of the run-off election.On August 18, 1939, the Association filed with the Board its pro-test to the Supplemental Decision and Fourth Direction of Electionand to the Supplemental Decision and Amendment to Fourth Direc-tion of Election, again requesting a place on the ballot of the run-offelection and that the 269 employees, denied the privilege of votingin the series of elections which began on May 4, 1939, be allowed tovote.These requests are hereby denied.In its protest the Association also requests that it be permitted .(1) to have its representatives take part in any conference betweenthe agents of the National Labor Relations Board in preparation ofsaid election, (2) to have its representatives present at the designatedpolling places, (3) to have its watchers present, (4) to have its rep-resentatives present when the votes are counted, and (5) to be presentwhen its rights are affected at any time.The Board hereby grantsthe request of the Association to have its representatives and watch-ers present at the designated polling places during the time of theballoting, and to have its representatives present when the votes arecounted.All other requests set forth in the protest of the Associa-tion are hereby denied.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, ALUMINUM COMPANY OF AMERICA321IT ISHEREBY ORDEREDthat, in connection with the election hereto-fore directed in the above-entitled proceedings, the Aluminum Em-ployeesAssociation be permitted to have its representatives andwatchers present at the designated polling places during the time ofthe balloting, and to have its representatives present when the votesare counted.AND IT IS FURTHER HEREBY ORDERED that, inallother respects, theprotest of the Aluminum Employees Association filed August 18,1939, be overruled and the requests contained therein be denied.MR. WILLIAM M. LEISERsoN took no part in the consideration of theabove Supplemental Decision and Order.14 N. L.R. B., No. 26b.